Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 13, 2019

                                    No. 04-19-00201-CR

                                  Michael Ervin TUCKER,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR5978
                        Honorable Mark R. Luitjen, Judge Presiding


                                       ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before October 14, 2019. However, no further extensions will be
granted absent extenuating circumstances.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court